

	

		III

		109th CONGRESS

		1st Session

		S. RES. 295

		IN THE SENATE OF THE UNITED STATES

		

			November 2, 2005

			Mr. Lugar (for himself,

			 Mr. Frist, and Mr. McCain) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate on the

		  arrest of Sanjar Umarov in Uzbekistan.

	

	

		Whereas the United States supports the development of

			 democracy, free markets, and civil society in Uzbekistan and in other states in

			 Central Asia;

		Whereas the rule of law, the impartial application of the

			 law, and equal justice for all courts of law are pillars of all democratic

			 societies;

		Whereas Sanjar Umarov was reportedly arrested in Tashkent,

			 Uzbekistan, on October 22, 2005;

		Whereas Sanjar Umarov is a businessman and leader of the

			 Uzbek opposition party, Sunshine Coalition;

		Whereas Sanjar Umarov was reportedly taken into custody on

			 October 22, 2005, during a crackdown on the Sunshine Coalition that included a

			 raid of its offices and seizure of its records;

		Whereas Sanjar Umarov was reportedly charged with grand

			 larceny;

		Whereas press accounts report that representatives of

			 Sanjar Umarov claim that Mr. Umarov was drugged and abused while at his

			 pretrial confinement center in Tashkent, Uzbekistan, but such accounts could

			 not be immediately confirmed, and official information about the health,

			 whereabouts, and treatment while in custody of Mr. Umarov has thus far been

			 unavailable;

		Whereas the United States has expressed its serious

			 concern regarding the overall state of human rights in Uzbekistan and is

			 seeking to clarify the facts of this case;

		Whereas the European Union (EU) and the Organization for

			 Security and Cooperation in Europe (OSCE) have expressed concern about the

			 arrest and possible abuse of Sanjar Umarov; and

		Whereas the Government of Uzbekistan is party to various

			 treaty obligations, and in particular those under the International Covenant on

			 Civil and Political Rights, which obligate governments to provide for due

			 process in criminal cases: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the law

			 enforcement and judicial authorities of Uzbekistan should ensure that Sanjar

			 Umarov is accorded the full measure of his rights under the Uzbekistan

			 Constitution to defend himself against any and all charges that may be brought

			 against him, in a fair and transparent process, so that individual justice may

			 be done;

			(2)the Government of

			 Uzbekistan should observe its various treaty obligations, especially those

			 under the International Covenant on Civil and Political Rights, which obligate

			 governments to provide for due process in criminal cases; and

			(3)the Government of

			 Uzbekistan should publicly clarify the charges against Sanjar Umarov, his

			 current condition, and his whereabouts.

			

